OPINION OF THE COURT
Per Curiam.
Respondent Ralph M. Gutstein was admitted to the practice *331of law in the State of New York by the First Judicial Department on June 19, 1978. At all relevant times, respondent has maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (the Committee) moves for an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent on the ground that he has been suspended under the provisions of 22 NYCRR 603.4 (e) for a period exceeding six months and has not appeared or applied in writing for a hearing or reinstatement. The Committee’s previous motion, which sought and obtained respondent’s suspension, contained the following notice: "please take further notice that pursuant to 22 N.Y.C.R.R. § 603.4 (g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order or suspension, may be disbarred without further notice.”
Accordingly, since respondent has neither appeared nor applied in writing, to the Committee or the Court, for a hearing or reinstatement, the Committee’s motion is granted, respondent is disbarred and his name is stricken from the roll of attorneys.
Ellerin, J. P., Wallach, Rubin, Ross and Tom, JJ., concur.
Motion granted, and respondent disbarred from the practice of law, effective April 25, 1996.